PER CURIAM.
We fully agree with the opinion of Judge Lacombe upon the motion for a preliminary injunction in the circuit court in regard to the construction of the second claim of the Taylor patent, and deem 'it unnecessary to add anything to his observations. As, under that construction, the defendants’ trunk fasteners concededly infringe the claim, and the only errors assigned by the appellants are in respect to the questions of construction and infringement, the interlocutory decree appealed .from should be affirmed, with costs.